Citation Nr: 0313200	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

The propriety of an initial 20 percent evaluation for 
service-connected degenerative disc disease of the lumbar 
spine (formerly characterized as lumbosacral strain), 
effective from February 9, 1995, rated as 40 percent 
disabling from April 28, 1999, and currently rated as 60 
percent disabling from April 18, 2001.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
VA, which granted a claim of service connection for 
lumbosacral strain, secondary to service-connected bilateral 
flat feet, and assigned an initial 20 percent evaluation for 
the veteran's service-connected lumbosacral strain, effective 
from February 9, 1995.  

In an October 1999 rating decision, the RO assigned a 40 
percent evaluation effective from April 28, 1999.  In July 
2002, the RO assigned a 60 percent evaluation effective from 
April 18, 2001.  However, the Board notes that in February 
2003, the veteran specifically withdrew his claims of 
entitlement to evaluations in excess of 40 percent from April 
18, 1999, including an evaluation in excess of 60 percent 
from April 18, 2001.  In June 2003, the veteran's 
representative reiterated that the veteran seeks only an 
evaluation in excess of 20 percent, effective from February 
9, 1995 through April 27, 1999.  Accordingly, the sole issue 
on appeal is as characterized on the front page of the 
instant Board decision.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim on appeal, 
obtained all relevant and available evidence identified by 
the veteran, and provided him appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his VA claim.  

2.  From February 1995 to April 1999, the veteran's service-
connected lumbosacral strain was manifested by: limitation of 
motion of the lumbar spine, with painful motion, and 
complaints of near constant pain, and significant end plate 
degenerative changes of the posterior and right lateral 
aspect of the L4-L5 vertebral bodies, and a broad based disc 
bulge and loss of hydration of the disc at L4-L5; findings 
resulting in overall functional impairment, including on 
flare-ups, which more closely approximated, but did not 
exceed, the criteria for severe lumbosacral strain from 
February 9, 1995 through April 27, 1999.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for service-connected 
degenerative disc disease of the lumbar spine, but no more, 
are met, from February 9, 1995 through April 27, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.159, and Part 4, 4.1-4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on the merits herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(codified at 38 C.F.R. § 3.159)(VCAA).  This is 
particularly true since the specific claim on appeal is 
granted in full.  In finding so, the Board notes that the 
veteran was provided adequate VA examinations a number of 
times, including in April 1995, November 1997 and February 
1999, during the time pertinent to the issue on appeal.  
Additionally, all identified VA and private treatment records 
pertinent to the issues adjudicated on the merits herein have 
been obtained.  Accordingly, the Board finds that VA has met 
its duty to assist.  

As to the same claim on appeal, VA has also met VCAA's notice 
requirements: The July 1999 statement of the case (SOC), and 
the October 1999, January, April, May and July, 2002 
supplemental statements of the case (SSOC's), as well as the 
January 2001 Board Remand, together, clearly explain why the 
RO found that the evidence submitted to date did not support 
the claim on appeal.  Given the above correspondences, 
notices and development actions of both the VA RO and Board, 
the Board concludes that the veteran was adequately advised 
of what he needed to do to support his claim on appeal: That 
is, he was advised as to what sort of evidence was needed to 
prove the claim on appeal, what evidence or information he 
needed to submit to VA, and what evidence VA would obtain on 
its own or in response to information he provides.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
noted above, given the favorable action taken herein, the 
Board concludes that VA has met both the duty to assist and 
notice provisions of VCAA; further development would serve no 
useful purpose.  

II.  The Schedule for Rating Service-Connected Lumbosacral 
Spine Disability 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity. Separate Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In the case on appeal, however, the 
current level of disability is of no concern, given that the 
veteran seeks entitlement to a 40 percent evaluation from 
February 1995 to April 1999.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  That is, the veteran has specifically 
limited his claim on appeal to the propriety of an initial 20 
percent evaluation for service-connected low back disability, 
effective from February 9, 1995 to April 28, 1999.  

The Board notes that not all service-connected disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two ratings will 
be assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7. Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, which allows for a 10 percent 
disability evaluation for slight limitation of motion, a 
20 percent disability evaluation for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.   Diagnostic 
Code 5292, from February 1995 through April 1999, allowed for 
a schedular rating of no more than 40 percent, the maximum 
rating.  

Similarly, for the time period in question-1995 to 1999, 
Diagnostic Code 5295 allows for the assignment of no more 
than a 40 percent rating when there is evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilaterally in a standing position. A 10 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with characteristic pain on motion, and a 
noncompensable evaluation is assigned using the criteria of 
Diagnostic Code 5295 when there is evidence of lumbosacral 
strain with slight subjective symptoms only.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  

In a statement received at the RO in April 1995, the veteran 
reported that his low back pain was so severe that he was 
having problems standing and walking for any length of time, 
that it was a struggle to attend school classes, or to stand 
long enough to cook a meal.  

VA treatment records of February 1995 to April 1999 show 
complaints of severe low back pain, including on standing, 
walking and bending, with objective evidence of low back 
muscle spasms on repeated examinations.  On VA examination in 
April 1995, the veteran reported significant pain on motion, 
and limitation of motion of the lumbar spine was noted to 
include forward flexion to 80 degrees, backward extension to 
10 degrees, and left and right lateral flexion and rotation 
to 30 degrees.  X-ray studies of April 1995 revealed a 
"transitional vertebra" at the L6 level, which was fused to 
the sacrum on the left and has a lumbar appearance on the 
left, with incomplete fusion of the posterior elements at 
this level.  The salient point is that the veteran was found 
to have pain on motion of the spine, including on bending 
forward, although no disc disease was found at that time on 
x-ray studies.  

While the April 1995 VA examiner did not elaborate as to the 
severity of the veteran's reported pain on motion of bending 
of the spine, the veteran testified in July 1996 at his 
personal hearing at the RO that his low back pain was nearly 
constant, that it interfered with almost all activities of 
his daily life, including standing, walking, sitting 
(watching television) and sleeping.  

On VA examination in November 1997, the veteran again 
reported significant low back pain with limitation of motion 
and use.  He was noted to be using a cane for assistance in 
walking.  The veteran indicated that he was able to walk only 
one city block before the pain became so severe he could not 
continue.  

For the first time, the veteran was authorized magnetic 
resonance imaging (MRI) testing on VA examination in February 
1999, and this more advanced testing revealed a more 
significant low back disorder than previously suspected.  At 
this time, the veteran was found to have "rather 
significant" end plate degenerative changes involving the 
posterior and right lateral aspect of the L4 and L5 vertebral 
bodies, with a broad based disc bulge and loss of hydration 
of the disc at L4-L5.  The diagnosis was degenerative changes 
in the lumbar spine.  

While the veteran's service-connected lumbosacral spine 
disorder is not shown to include a specific diagnosis of disc 
disease between February 1995 and April 1999, the Board is of 
the opinion that the above findings, with consideration of 
the veteran's reports of near constant low back pain and 
functional impairment, more closely approximate the criteria 
for "severe" limitation of motion of the lumbar spine under 
Diagnostic Code 5292, which warrants a 40 percent evaluation, 
for the period from February 9, 1995 to April 28, 1999.  See 
38 C.F.R. §§ 4.40, 4.45 (requiring the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes); Johnson v. 
Brown, 9 Vet. App. at 10; DeLuca, supra.  

In finding so, the Board notes that an evaluation in excess 
of 40 percent is not available under Diagnostic Codes 5292 
and 5295, and not warranted under Diagnostic Codes 5293, for 
intervertebral disc disease, particularly in light of there 
being no medical evidence of any related neurologic symptoms 
from February 1995 to April 1999.  Additionally, the above 
findings from February 1995 to April 1999 fail to demonstrate 
any diagnosis of intervertebral disc syndrome (persistent or 
otherwise), and the veteran's reports of pain and 
demonstrated limitation of motion and muscle spasm do not 
equate to persistent symptoms compatible with "sciatic 
neuropathy" with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, as required 
under Diagnostic Code 5293.  Simply stated, the veteran had 
no objective signs, symptoms or findings of intervertebral 
disc syndrome during this period of time, and so, the 
criteria for severe intervertebral disc syndrome under 
Diagnostic Code 5293 are not met or more closely 
approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  With 
no evidence of any neurologic impairment from February 1995 
to April 1999, the criteria for a 40 percent evaluation under 
Diagnostic Code 5292, but no more, are more closely 
approximated.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the above reasons and bases, the Board 
finds that the preponderance of the evidence more closely 
approximates low back pain and impairment warranting a 40 
percent evaluation, but no more.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292.  In finding so, the 
record does demonstrate an approximate balance of positive 
and negative evidence as to warrant the resolution of this 
issue on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  


ORDER

The claim for a 40 percent evaluation, from February 9, 1995 
to April 28, 1999, for service-connected degenerative disc 
disease of the lumbar spine is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

